DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, claims 15-22, in the reply filed on 12/12/2022 is acknowledged.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications KR10-2018-0020573 and KR10-2019-0018989 filed in the Republic of Korea on 02/21/2018 and 02/19/2019, respectively. It is noted, however, that applicant has not filed certified copy of these applications as required by 37 CFR 1.55.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the text in figures 22 and 25 is illegible. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for suppressing growth of tumors seeded from cancer cell lines subcutaneously injected into mice by orally administered Cupriavidus metallidurans vesicles, does not reasonably provide enablement for suppressing growth of any tumor in any site of any subject by any route of administration of C. metallidurans vesicles.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

The nature of the invention
The claims are drawn to suppressing tumor growth by administration of vesicles derived from the bacterium Cupriavidus metallidurans.  The invention is the class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).
The breadth of the claims
The claims are drawn to suppressing the growth of any tumor (except for claim 19, which limits to certain kinds of cancer) in any subject using any route of administration (except for claim 18, which limits to inhalation1).
Quantity of Experimentation
The quantity of experimentation required to practice the claimed methods to the full extent of their breadth would extensive, given that there is only one highly artificial model system disclosed in the specification (see “Working Examples” below), and given the high level of unpredictability in the art of cancer treatment (see discussion of this factor below). 
Working Examples
There are two working examples that pertain to suppressing tumor growth. These are Examples 24 (figures 23, 24) and 26 (figures 26, 27). The two experiments differ only in the added administration of the immune check point blocking agent anti-PD-1 in the latter experiment. In both experiments, mice were injected subcutaneously with a cancer cell line (MC38). Treating mice with oral administration of C. metallidurans vesicles appeared to suppress growth of the seeded tumor compared to untreated mice. 
The unpredictability of the art and the state of the prior art
Applicant’s claims are based on a singular artificial cancer model using a cancer cell line and a mouse animal model. However, it is established in the art that what is observed in an animal model does not often translate to the clinical situation. Mak et al. (2014) state (abstract): “[T]he average rate of successful translation from animal models to clinical cancer trials is less than 8%. Animal models are limited in their ability to mimic the extremely complex process of human carcinogenesis, physiology and progression. Therefore the safety and efficacy identified in animal studies is generally not translated to human trials.” 
Likewise, Singh et al. (2012) state (first paragraph following abstract, citations omitted): “Over 90% of phase 3 clinical trials in oncology fail to meet their primary endpoints despite encouraging preclinical and even early-stage clinical data. This staggering and sobering figure underscores the limitations of existing animal models for the evaluation of potential anticancer agents.”
van der Worp et al. (2010) state (first paragraph, citations omitted, emphasis provided): “Animal experiments have contributed much to our understanding of mechanisms of disease, but their value in predicting the effectiveness of treatment strategies in clinical trials has remained controversial. In fact, clinical trials are essential because animal studies do not predict with sufficient certainty what will happen in humans.” This goes to the amount of experimentation that would be needed to practice the claimed methods in “real disease” situations in humans.
Regarding xenograft models (i.e. the transplantation of cancer cells into an experimental animal model, such as Applicant’s experiments), Morgan (2012) states (first paragraph, page 882): “A good use of human tumor xenograft models would be to support an experimental hypothesis, a bad use would be to present animal data that add little to the value of in vitro data, and an ugly use of tumor xenografts would be to facilitate publication of a manuscript or give a false sense of safety or efficacy.” Morgan goes on to say (last paragraph, page 882): “The tumor line chosen to be transplanted is probably one of the most significant reasons for failure of xenotransplantation data to be translated to human clinical results. Monogenic human tumor cell lines are almost exclusively used, and it is now well established that tumor cell lines can bear little resemblance to primary cancers.”
Likewise, Kim et al. (2012) state (abstract): “While xenografts have their merits, historically, more often than not, they have not served as an accurate predictor of drug efficacy in humans.”    
Guidance in the Specification.
There is no guidance in the specification, nor evidence to support, the effective treatment of any tumors in any subjects beyond the xenograft mouse models of Examples 24 and 26.
Level of Skill in the Art
The level of skill in the art is deemed to be high.
Conclusion
Given the extremely high level of unpredictability in this art, combined with the large amount of experimentation needed (e.g. clinical trials as noted above), the minimal evidence of efficacy which does not extend beyond the mouse model, balanced only by the level of skill in the art, the scope of the claims is considered to extend far beyond that which Applicant has enabled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 18 actually recites that the composition is an “inhalant composition”, but does not actually recite administering by inhalation.